Detailed Action
	This action is responsive to an original application filed on 9/26/2019 with acknowledgement that this application claims a priority date of 9/28/2018 to US Provisional Application 62/738,037. 
	Claims 1-7, 9-13, and 15-22 are currently pending.  Claims 1 and 21 are independent claims. 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on February 11, 2022 is acknowledged.  Six pages of amended claims were received on 2/11/2022.  Claims 1, 6, 10, 15, and 18-20 have been amended.  Claims 21-22 are newly presented.  Claim 14 has been cancelled.  Claim 1 and newly presented Claim 21 are objected to as noted below.  Claims 10-12 and 15-22 are now rejected under 35 U.S.C. 112(b) as noted below. 
Claim Objections
Claims 1 and 21 are objected to because of the following informality:  
In Claim 1 Line 11, “the container body’s interior wall” should be revised to “the container’s interior wall” to ensure proper antecedent basis.
In Claim 21 Lines 17-18, “such heat and smoke from the fire” should be revised to “such that heat and smoke from the fire” to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because Lines 2-4 state “wherein the apertures are separately located in an upper region and a lower region of the insert with the remaining regions of the insert without any apertures” and there is improper antecedent basis for “the remaining regions of the insert” in the claim.  It is not clear where “the remaining regions of the insert” are located on the insert beyond “an internal region” of the insert, which is understood to be a space void of material.  For the purpose of examination, Claim 10 Lines 3-4 will be interpreted to state “wherein the apertures are separately located in an upper region and a lower region of the insert, and wherein the apertures are only located in the upper region and the lower region of the insert”.
Claims 11-12 depend from Claim 10, therefore Claims 11-12 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 10 is indefinite. 
Claim 21 is indefinite because Lines 8-9 state “the interior bottom wall being attached to the interior wall” and there is improper antecedent basis for “the interior wall” in the claim.  It is not clear if “the interior wall” is the same as the “interior side wall” from Claim 21 Line 5 or if it is something else.  For the purpose of examination, Claim 21 Lines 8-9 will be interpreted to state “the interior bottom wall being attached to the interior side wall”
Claim 21 is also indefinite because Line 12 states “a cover positionable over the opening” and there is improper antecedent basis for “the opening” in the claim.  It is not clear if “the opening” is an opening of the shipping container or if it something else.  For the purpose of examination, Claim 21 Line 12 will be interpreted to state “a cover positionable over an opening of the shipping container”.
Claims 15-20 and 22 depend from Claim 21, therefore Claims 15-20 and 22 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 21 is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10, 12-14, 18, and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0131684 A1 to Cirillo et al. ("Cirillo") in view of US PGPUB 2017/0155103 A1 to Pasewald ("Pasewald").
As to Claim 1, Cirillo discloses a shipping container (Fig. 1 #10 “transport case”) adapted to isolate and extinguish a fire inside of the container (Abstract “a container for containing an explosive device”, Paragraph 0043 “coated with fire-resistant materials in order to avoid ignition upon detonation”), the container comprising: 
a container body (Fig. 1 # 12 “outer shell” and #14 “fragment retaining layer”) having a bottom (See Annotated Fig. 2);
an interior wall defining an internal region (See Annotated Fig. 2); 
an opening into the internal region (See Annotated Fig. 2); 
a cover (Fig. 1 #20 “cover”) positionable over the opening; and
an insert disposed inside of the container (See Annotated Figs. 1 and 2, the insert comprising #16, with a single compartment and no dividers per Paragraph 0033) and fixed to the container body (Based on Paragraph 0026 it is understood that the insert is fixed within the container body via #14 to avoid displacement), the insert has a side wall (See Annotated Fig. 2) and a bottom (See Annotated Fig. 2) defining an internal region (See Annotated Fig. 2), the insert is adjacent to the container body's interior wall and container body's bottom (See Annotated Fig. 2), the side wall of the insert has apertures extending that extend through it from the insert’s interior region (See Annotated Fig. 2, Per Paragraphs 0025 and Paragraph 0027 and US Patents 5,225,622 and 5,394,786 which are incorporated by reference, it is understood that the side wall #16 of the insert can have apertures extending through it in the form of mesh).
Regarding Claim 1, Cirillo does not disclose wherein the insert is adjacent to and spaced from the container body’s interior wall and container body’s bottom to define a fixed gap region between the insert and the container body, wherein the apertures communicate with the gap region.  Furthermore, Cirillo does not disclose comprising a free-flowing expanded glass granulate having fire insulating, suppressing and smoke absorbing properties, the granulate is disposed in the gap region, the granulate is restricted from passing through the apertures and into the insert’s internal region whereby gas and heat generated during a fire within the internal region of the insert are conveyed through the apertures and into the gap region for suppression and absorption by the free-flowing expanded glass granulate. 
However, Pasewald discloses a shipping container (See Annotated Fig. 1) adapted to isolate and extinguish a fire inside of the container comprising a container body (Fig. 2 #100), an insert (Fig. 2 #107) that is adjacent to and spaced from the container body’s bottom to define a fixed gap region between (Fig. 2 #109) the insert and the container body, and free-flowing expanded glass granulate having fire insulating, suppressing and smoke absorbing properties (Paragraph 0036), the granulate is disposed in the gap region (See Fig. 2 and Paragraph 0053), the granulate is restricted from passing into the insert’s internal region (See Fig. 2) whereby gas and heat generated during a fire within an internal region of the insert (See Fig. 2, the internal region of the insert is all space within #107) are conveyed into the gap region for suppression and absorption by the free-flowing expanded glass granulate (See Paragraph 0054 and Fig. 2, it is understood that the free-flowing expanded glass granulate disposed in #109 is placed such that some gas and heat generated during a fire within the internal region of the insert are conveyed into the gap region for suppression and absorption by the free-flowing glass granulate).  Pasewald discloses that the free-flowing expanded glass granulate has a cavity portion for extinguishing a fire by suffocation and preventing the formation of an inflammable gas mixture, prevents explosion, and does not have any electrical conductivity (Paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shipping container of Cirillo to have a gap region between the insert and the container body and free-flowing expanded glass granulate disposed in the gap region, as taught by Pasewald, for the purpose of further preventing explosion, preventing ignition, and extinguishing a fire with a substance that is not electrically conductive to mitigate safety risk (See Paragraph 0037).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the free-flowing expanded glass granulate of Pasewald in the shipping container of Cirillo between the insert and the container body’s interior wall and bottom, at a gap region between mitigating layer 16 and fragment-retaining layer 14, as doing so would ensure that glass granulate fragments are retained inside the shipping container in the event that some glass granulates may explode while at the same time holding the glass granulates in place so they do not fall out of the container and stay away from direct contact with a flaming object while still ensuring improved fire suppression and explosion prevention.  Placing the free-flowing expanded glass granulates between the insert and the container body’s interior wall and bottom, at a gap region between mitigating layer 16 and fragment-retaining layer 14, would still allow for mitigating layer 16 and fragment-retaining layer 14 to remain in place and in contact with each other at various locations without modifying the operation of the shipping container (as disclosed in Paragraph 0024 mitigating layer 16 and fragment-retaining layer 14 are in contact with each other, and per Paragraph 0025 and US Patents 5,225,622 and 5,394,786 which are incorporated by reference it is understood that mitigating layer 16 can be flexible, thus when glass granulates are placed between mitigating layer 16 and fragment-retaining layer 14, mitigating layer 16 and fragment-retaining layer can still remain in contact with each other at multiple locations on multiple surfaces while having a gap region for glass granulate to be place in).  Furthermore, the free-flowing expanded glass granulate of Pasewald would be restricted from passing through the apertures and into the insert’s internal region, as the apertures of Cirillo are perforations that allow gas to flow (Paragraph 0027).  Making such a modification would result in the apertures of Cirillo communicating with the gap region, and would result in gas and heat generated during a fire within the internal region of the insert being conveyed through the apertures and into the gap region for suppression and absorption by the free-flowing expanded glass granulate. 
As to Claim 5, in reference to the container of Cirillo in view of Pasewald as applied to Claim 1 above, Cirillo discloses wherein the container comprises a pressure relief valve (Fig. 1 # 52 “vent”, Paragraph 0035), but does not specifically disclose wherein the pressure relief valve is provided on the cover. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cover with the pressure relief valve, since the particular placement of the valve would be a matter of obvious design choice. See MPEP 2144.04.VI.C. 
As to Claim 6, in reference to the container of Cirillo in view of Pasewald as applied to Claim 1 above, Cirillo discloses wherein the side wall and the bottom of the insert is constructed from metal (See Paragraph 0025, it is understood from US Patent 5,225,622 that is incorporated by reference that a metal mesh material can be used to construct the insert), but does not specifically disclose wherein the insert is constructed from rolled metal material.
However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shipping container of Cirillo in view of Pasewald as applied to Claim 1 above to have the insert of Cirillo be constructed from rolled metal material, since  constructing the insert from rolled metal material would resist impact with a durable material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 7, in reference to the container of Cirillo in view of Pasewald as applied to Claim 1 above, Cirillo further discloses wherein the insert includes a collar extending from the insert to the container’s interior wall (See Fig. 1, it is understood that the insert can be made of wire mesh from US Patent 5,225,622 that is incorporated by reference, if the insert is made of mesh a single wire segment of the mesh that wraps around the insert can be considered a collar, since it is equivalent to a connecting band). 
As to Claim 9, in reference to the container of Cirillo in view of Pasewald as applied to Claim 6 above, Cirillo does not disclose wherein the insert has a di-electric coating. 
However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the shipping container of Cirillo in view of Pasewald as applied to Claim 6 above to have the insert of Cirillo be constructed from a rolled metal material with a di-electric coating, as doing so would utilize an insert made of a strong material having a protective layer, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 10, in reference to the container of Cirillo in view of Pasewald as applied to Claim 1 above, Cirillo discloses wherein the apertures are separately located in an upper region and a lower region of the insert (See Annotated Fig. 2 showing an upper half and a lower half of the insert, the apertures being separated by the material of #16) with the remaining regions of the insert without any apertures (See Annotated Fig. 2, the remaining region of the insert is an internal region of the insert which is just an empty space).
As to Claim 12, in reference to the container of Cirillo in view of Pasewald as applied to Claim 10 above, Cirillo further discloses wherein the insert is cylindrical (Paragraph 0026 “the mitigating layer 16 can be tubular”) and the apertures in the upper region of the insert are aligned as a band that extends the circumference of the insert (See Annotated Fig. 1, the perforations are aligned as multiple bands that extend the perimeter of the insert, and if mitigating layer 16 is tubular the perforations will extend the circumference of the insert). 
As to Claim 13, in reference to the container of Cirillo in view of Pasewald as applied to Claim 1 above, Cirillo further discloses wherein the apertures are provided in at least two regions near the bottom of the container and on opposite sides of the container (See Annotated Fig. 2, the lower left region and the lower right region are near the bottom of the container and on opposite sides of the container).

As to Claim 21, Cirillo discloses a shipping container (Fig. 1 #10 “transport case”) adapted to isolate and extinguish a fire inside of the container (Abstract “a container for containing an explosive device”, Paragraph 0043 “coated with fire-resistant materials in order to avoid ignition upon detonation”), comprising: 
a container body (Fig. 1 # 12 “outer shell” and #14 “fragment retaining layer”)  having an exterior side wall (See Annotated Fig. 1) and an exterior bottom wall  (See Annotated Fig. 2);
an interior side wall (See Annotated Fig. 2, the interior side wall is part of #16);
an interior bottom wall (See Annotated Fig. 2, the interior bottom all is part of #16), the interior bottom ball being attached to the interior side wall, the interior side wall and the internal bottom wall defining an internal region (See Annotated Fig. 2) 
a cover (Fig. 1 #20 “cover”) positionable over an opening of the container (See Annotated Fig. 2); and
the interior side wall includes apertures (Per Paragraphs 0025 and Paragraph 0027 and US Patents 5,225,622 and 5,394,786 which are incorporated by reference, it is understood that the side wall #16 has apertures extending through it in the form of perforations, pumice, and/or mesh) such that heat and smoke from the fire are conveyed through the apertures (See Annotated Fig. 2, the apertures are configured such that heat and smoke from a fire within #16 can be conveyed through the apertures).
Regarding Claim 21, Cirillo does not disclose wherein the interior side wall is spaced from the exterior side wall to define a first gap region therebetween and wherein the interior bottom wall is spaced from the exterior bottom wall to define a second gap region therebetween.  Furthermore, Cirillo does not disclose comprising a free-flowing expanded glass granulate disposed within the first gap region and the second gap region for suppressing a fire in the internal region. 
However, Pasewald discloses a shipping container (See Annotated Fig. 1) adapted to isolate and extinguish a fire inside of the container comprising: 
a container body (Fig. 1 #100) having an exterior side wall (Fig. 1 #102) and an exterior bottom wall (Fig. 1 #103);
an interior side wall (See Annotated Fig. 1) spaced from the exterior side wall to define a first gap region therebetween (See Annotated Fig. 1); 
an interior bottom wall (See Annotated Fig. 1) spaced from the exterior bottom wall to define a second gap region therebetween (See Annotated Fig. 1), the interior bottom wall being attached to the interior side wall (See Annotated Fig. 1), the interior side wall and the interior bottom wall defining an internal region (See Annotated Fig. 1); 
a cover positionable over an opening of the container (Paragraph 0050 “lid”); and 
a free-flowing expanded glass granulate (Paragraph 0036) disposed within the first gap region and the second gap region (See Annotated Fig. 1 and Paragraph 0053) for suppressing a fire in the internal region such that heat and smoke from the fire are suppressed by the free-flowing expanded glass granulate (See Paragraph 0054 and Fig. 2, it is understood that the free-flowing expanded glass granulate disposed in the gap regions is placed such that some gas and heat generated during a fire within the internal region of the insert are conveyed into the gap regions for suppression and absorption by the free-flowing glass granulate).  Pasewald discloses that the free-flowing expanded glass granulate has a cavity portion for extinguishing a fire by suffocation and preventing the formation of an inflammable gas mixture, prevents explosion, and does not have any electrical conductivity (Paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shipping container of Cirillo to have the interior side wall spaced from the exterior side wall to define a first gap region therebetween and have the interior bottom wall spaced from the exterior bottom wall to define a second gap region therebetween, wherein a free-flowing expanded glass granulate is disposed within the first gap region and the second gap region for suppressing a fire in the internal region, as taught by Pasewald, for the purpose of further preventing explosion, preventing ignition, and extinguishing a fire with a substance that is not electrically conductive to mitigate safety risk (See Paragraph 0037).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the free-flowing expanded glass granulate of Pasewald in the shipping container of Cirillo between the insert and the container body’s interior wall and bottom, at gap regions between mitigating layer 16 and fragment-retaining layer 14, as doing so would ensure that glass granulate fragments are retained inside the shipping container in the event that some glass granulates may explode while at the same time holding the glass granulates in place so they do not fall out of the container and stay away from direct contact with a flaming object while still ensuring improved fire suppression and explosion prevention.  Placing the free-flowing expanded glass granulates between the insert and the container body’s interior wall and bottom, at a gap region between mitigating layer 16 and fragment-retaining layer 14, would still allow for mitigating layer 16 and fragment-retaining layer 14 to remain in place and in contact with each other at various locations without modifying the operation of the shipping container (as disclosed in Paragraph 0024 mitigating layer 16 and fragment-retaining layer 14 are in contact with each other, and per Paragraph 0025 and US Patents 5,225,622 and 5,394,786 which are incorporated by reference it is understood that mitigating layer 16 can be flexible, thus when glass granulates are placed between mitigating layer 16 and fragment-retaining layer 14, mitigating layer 16 and fragment-retaining layer can still remain in contact with each other at multiple locations on multiple surfaces while having a gap region for glass granulate to be place in).  Furthermore, the free-flowing expanded glass granulate of Pasewald would be restricted from passing through the apertures and into the insert’s internal region, as the apertures of Cirillo are perforations that allow gas to flow (Paragraph 0027).  Making such a modification would result in gas and heat generated during the fire being conveyed through the apertures and being suppressed by the free-flowing expanded glass granulate.
As to Claim 18, in reference to the shipping container of Cirillo in view of Pasewald as applied to Claim 21 above, Cirillo discloses wherein the container comprises a pressure relief valve (Fig. 1 # 52 “vent”, Paragraph 0035), but does not specifically disclose wherein the pressure relief valve is provided on the cover. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cover with the pressure relief valve, since the particular placement of the valve would be a matter of obvious design choice. See MPEP 2144.04.VI.C. 
As to Claim 22, in reference to the shipping container of Cirillo in view of Pasewald as applied to Claim 21 above, Cirillo further discloses wherein the exterior side and bottom walls and the interior side and bottom walls are constructed from a metal material (See Paragraphs 0023 and 0025). 

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo in view of Pasewald and further in view of US Patent 9,725,365 to Zubrod ("Zubrod").  
As to Claim 2, in reference to the shipping container of Cirillo in view of Pasewald as applied to Claim 1 above, Pasewald further discloses wherein the free-flowing expanded glass granulate are foamed glass spheres (Paragraph 0036), but does not disclose the material composition of the foamed glass spheres. 
However, Zubrod discloses that silicon dioxide spheres are a well-known fire proofing material (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize silicon dioxide in the foamed glass spheres of Pasewald, as taught by Zubrod, for the purpose of using a well-known anti-fire material to prevent fires.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
Regarding Claim 3, in reference to the shipping container of Cirillo in view of Pasewald and Zubrod as applied to Claim 2 above, Pasewald further discloses wherein the foamed silicon dioxide glass spheres can have a diameter between 1mm to 4mm (Paragraph 0036).
Regarding Claim 4, in reference to the shipping container of Cirillo in view of Pasewald and Zubrod as applied to Claim 3 above, Pasewald teaches a blend of foamed glass spheres having a diameter of 1mm, 2mm, 3mm and 4mm (Paragraph 0036), but is silent to the ratio between the sizes, specifically being 1:1:1:1.
However, such a ratio is a result effective variable, wherein the size of the foamed glass spheres and ratio of the sizes would affect the insulation properties and ability to contain a fire.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any desired blend, including 1:1:1:1, since the ratio of the sizes of the foamed glass spheres is a results effective variable and changing the ratio of the foamed glass spheres affects the container’s ability to insulate a fire.  It would have only required routine optimization to determine an optimal ratio of foamed glass sphere sizes from a finite number of identified, predictable solutions for insulating fire, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.
As to Claim 15, in reference to the shipping container of Cirillo in view of Pasewald as applied to Claim 21 above, Pasewald further discloses wherein the free-flowing expanded glass granulate are foamed glass spheres (Paragraph 0036), but does not disclose the material composition of the foamed glass spheres. 
However, Zubrod discloses that silicon dioxide spheres are a well-known fire proofing material (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize silicon dioxide in the foamed glass spheres of Pasewald, as taught by Zubrod, for the purpose of using a well-known anti-fire material to prevent fires.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
Regarding Claim 16, in reference to the shipping container of Cirillo in view of Pasewald and Zubrod as applied to Claim 15 above, Pasewald further discloses wherein the foamed silicon dioxide glass spheres can have a diameter between 1mm to 4mm (Paragraph 0036).
Regarding Claim 17, in reference to the shipping container of Cirillo in view of Pasewald and Zubrod as applied to Claim 16 above, Pasewald teaches a blend of foamed glass spheres having a diameter of 1mm, 2mm, 3mm and 4mm (Paragraph 0036), but is silent to the ratio between the sizes, specifically being 1:1:1:1.
However, such a ratio is a result effective variable, wherein the size of the foamed glass spheres and ratio of the sizes would affect the insulation properties and ability to contain a fire.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any desired blend, including 1:1:1:1, since the ratio of the sizes of the foamed glass spheres is a results effective variable and changing the ratio of the foamed glass spheres affects the container’s ability to insulate a fire.  It would have only required routine optimization to determine an optimal ratio of foamed glass sphere sizes from a finite number of identified, predictable solutions for insulating fire, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirillo in view of Pasewald and further in view of US Patent 9,597,535 to Knijnenburg (“Knijnenburg”).
As to Claim 11, Cirillo in view of Pasewald as applied to Claim 10 above fails to disclose further comprising a filter that is associated with the apertures.
However, Knijnenburg teaches a fire containment device, which includes a filter (Column 7, Lines 42-45).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shipping container of Cirillo in view of Pasewald and applied to Claim 10 above to include a filter associated with the apertures as taught by Knijnenburg, since doing so would yield predictable results, namely, the ability to filter dangerous gases released from the system (Column 2, Lines 41-65). 
As to Claim 20, Cirillo in view of Pasewald as applied to Claim 21 above fails to disclose further comprising a filter that is associated with the apertures.
However, Knijnenburg teaches a fire containment device, which includes a filter (Column 7, Lines 42-45).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shipping container of Cirillo in view of Pasewald and applied to Claim 14 above to include a filter associated with the apertures as taught by Knijnenburg, since doing so would yield predictable results, namely, the ability to filter dangerous gases released from the system (Column 2, Lines 41-65). 

    PNG
    media_image1.png
    1125
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    942
    906
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 19 is rejected for being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as long as independent Claim 21 is rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The prior art reference of Cirillo in view of Pasewald does not teach wherein the apertures are only located in an upper region and a lower region of the interior side wall.  Cirillo teaches wherein the apertures are located in all regions of #16, including the interior side wall and the interior bottom wall (See Annotated Fig. 2, the entire insert #16 is made of mesh thus the entire insert has apertures, including places other than the upper region and lower region of the interior side wall).  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the apertures to only be in an upper region and a lower region of the interior side wall as claimed in Claim 19, as there is no prior teaching that indicates that making such a modification would be an obvious design choice and no apparent advantage for making such a modification (#16 of Cirillo is used as a blast mitigating material, which is used to mitigate blasts in all directions, thus changing the bottom side wall of #16 to not have apertures would not be an obvious design choice).

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.
Applicant’s argument that there is no prior art suggestion to separate layers 14 from layer 16, insert a free-flowing expanded glass granulate between the separated layers, and then rejoin the separated layers so that at least some of the rejoined layers maintain contact with each other, since Pasewald is disposed in a mesh basket, is not found persuasive.  As shown in Annotated Fig. 1 of Pasewald, expanded glass granulate is placed in gap regions between the insert of Pasewald and the container body of Pasewald.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shipping container of Cirillo to place expanded glass granulate between #14 and #16 as taught by Pasewald.  Furthermore, the insert of Pasewald maintains contact with the container body of Pasewald at #105 as shown in Fig. 1, so making a similar modification to Cirillo would have been obvious to one of ordinary skill in the art.  The insert of Cirillo can be made of flexible mesh and therefore is capable of being fixed and in contact with #14 of the container body at points while retaining a flew flowing expanded glass granulate in between #14 and #16.
Applicant’s argument that the stated motivation appears to be without merit since expanded glass granulate cannot explode is not found persuasive.  Pasewald teaches expanded glass granulate being placed in a space between an insert and a container body, where the expanded glass granulate appears to be held in place so it does not spill out.  Though Pasewald teaches that expanded glass granulate does not melt in temperatures in excess of 1,000 deg. Celsius, glass granulate is still understood to be subject to effects from some explosive blasts.  Furthermore, the shipping container of Cirillo is used for transportation (See Paragraph 0010) and has a pivotally retained cover (See Paragraph 0019) so one of ordinary skill in the art would not be motivated to have glass granulate placed in an internal region of the insert of Cirillo, since it would easily fall out of the shipping container when the cover is opened. 
Applicant’s argument that placing the free-flowing expanded glass granulate between 14 and 16 of Cirillo would fix the expanded granulate in place so that it can no longer be free-flowing within the meaning of the claim is not found persuasive.  The claim and specification do not explicitly define the term free-flowing such that the expanded glass granulate cannot be fixed in the shipping container, nor does there appear to be space in the claimed shipping container for the expanded glass granulate to move (See Fig. 5), therefore, for the purpose of examination the expanded glass granulate of Pasewald used to modify Cirillo appear to be free flowing as claimed, since the expanded glass granulate are individual particles capable of flowing freely during placement in the shipping container. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
Primary Examiner, Art Unit 3752
/CHEE-CHONG LEE/
May 2, 2022